Date - 18 June 2018

Employee name: Matthew Pittard

Subject - Warning Letter
Dear Matthew,

It has been observed that you have proceeded on leave without prior permission of
the concerned authorities or in accordance with HR policy, resulting in willful
subordination and gross negligence of your duties.

As per procedure, you are expected immediately to return to Qatar to follow with
your duties by the beginning of workday on 20 June 2018. The HR department has
already been informed on the situation and instructed to provide you with an
additional ticket (one way) from USA to Qatar in order to meet these work duties.

You are hereby warned to adhere on Geo Strategic Defense Solutions W.L.L. (GSDS)
rules and regulations. Failure to comply with which, may result into disciplinary
action against you. You are also advised to refrain from such activities in the future.
We kindly request you to confirm the same in order for us not to take any further

procedure as per employment/HR policies.
Kindly acknowledge receipt of this warning letter by affixing your signature at the

bottom of this page.
Legal Department
received by Employee:
Matthew Pittard
Date:
Geo Strategic Defense Solutions u.c- CR no: 89135 ARMS glad Jouw / 00.5 Jyadoly yuidys dayity g25
P.0.Box : $008, Doha - Qatar / Phone number: +974 44505606 +9VE £0.01.) adile / pind - 2393.0.

E-mail : nfo@gsds.com.ga
